DETAILED ACTION
Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
[49]: “and may acquirer the first information related to the process” should be amended to read [49]: “and may acquire[[r]] the first information related to the process”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kortunov et al. (US 9,894,510 B1) in view of Terry, II et al. (US 10,261,867 B1).

Regarding claim 1, Kortunov teaches an electronic device (Col. 2, line 38: mobile device) comprising: 
a display (Col. 6, lines 10-35: the mobile device 59 includes a touch sensitive display); 
a memory (Claim 1, a mobile device having an internal memory); and 
a processor electrically connected to the display and the memory (Fig. 29: Processor 2204, Peripherals Interface 2206, Memory Interface 2202, Memory 2250, and Touch Screen 2246), and wherein the processor is configured to: 
receive a first input of a user executing a first application (Col. 2, lines 39-47: a mobile application (i.e., first application)…The user actions (or actions performed by an application running on the mobile device) can be addition of user data items, deletion of the user data items and modifications of the user data items.); 
execute at least one process for executing the first application in response to the received first input (Col. 2, lines 39-47: The user actions (or actions performed by an application running on the mobile device; Col. 5, lines 26-28: new data is detected on the mobile device (in this example, Photo7 and Photo8),) can be addition of user data items, deletion of the user data items and modifications of the user data items.; 
acquire first information including an ID and a start time of the executed at least one process (Col. 5, lines 18-23: When the application is first started, all data from a mobile device is copied to a cloud storage (see FIG. 23). This example reflects a state at the initial point of a mobile backup, where all of the user files residing on the mobile device are backed up to a i.e., Photos App, Contacts App, Calendar App, etc.) has a data backup application… The processor time on a user mobile device is recorded and analyzed. The increase in processor time indicates user actions (or application actions). Then, the hard disk (typically, flash memory) of the mobile device is compared to its copy on the cloud. The comparison process can use checksums, hashes or other binary representations of the user files. In one embodiment, file sizes can be used. For example, each user picture has a unique file size. If the file of a particular size exists on the mobile device and is not found on the cloud, this means that a new file (i.e., a picture) (i.e., ID) has been added by the user. Likewise, if the file exists on the cloud and is not found the mobile device, it indicates that the file was lost or deleted and can be restored from the cloud. If a file of the same size is found on the user device under a different name, then it is considered to be a new version, which is backed up to the cloud.); 
receive a second input of the user executing a second application (Col. 2, lines 39-47: a mobile application has a data backup application, which records history of all user actions performed with mobile device data…The backup application monitors all of the user actions (or actions of applications) that affect user data items and reflects it into history which can be viewed by the user; Col. 5, lines 39-41: Thus, if a user searches (i.e., a second input) for files, he does not need to use concepts such as "version" or "restore point." Instead, he can operate with the events, which is more intuitive for most mobile interfaces and devices.); and 
display a name of the first application corresponding to the ID on the display (Fig. 14 Shows changes separated by application (Photos App, Contacts App, Calendar App, etc.) in different time ranges as shown below. “123 photos added”, “1 calendar modified”, “2 contacts added”, “4 reminders added”, etc.).


    PNG
    media_image1.png
    996
    682
    media_image1.png
    Greyscale

While Kortunov shows a time and date arrangement for user to select restore/backup points which could be reasonably interpreted as a calendar view but Kortunov does not explicitly  display a name of the first application corresponding to the ID on the display in a form of a calendar in response to the received second input, based on the start time.

However, in a similar field of endeavor Terry teaches “A system and method for selecting point-in-time copies of data objects for restore operations. A user operates a mobile device with a touch screen, which is connected to a backup server through a network. The user selects a given data object from a graphical user interface (GUI) to restore from a backup server and selects a point-in-time for restoration. The mobile device searches point-in-time (PIT) indicator data corresponding to PIT backup copies of the given data object.”, “a backup and restore application” See at least Terry’s Abstract. Further, teaches display a name of the first application corresponding to the ID on the display in a form of a calendar in response to the received second input, based on the start time (Col. 9, lines 43-59: The interface 210 may be a graphical user interface (GUI) provided on a display, such as a touch screen on the computing device 204. The user 202 may use the interface 210 to select a given data object to restore from the backup storage device 260 and also select a first time range. The first time range may be a date. For example, the user may select a day of a particular month and year using a calendar presented in the interface 210. In some embodiments, the user 102 uses a finger or stylus pen to select the data on the touch screen. In other embodiments, the user 102 may speak the date into a microphone. The date selection may be the given event the backup agent 212 detects to send a request to the backup server 250. The request may include an indication of the given data object to compare with metadata in the catalog 256. The request may also include an indication of the selected date, which is also compared to metadata in the catalog 256.).



Regarding claim 2, Kortunov teaches wherein the first information further includes at least one of information on a file executed or generated in the executed first application from the start time, and wherein, the processor is configured to display the name of the first application corresponding to the ID and the at least one of information on the display in response to the received second input, based on the start time (Fig 14; Col. 2, lines 48-63: The processor time on a user mobile device is recorded and analyzed. The increase in processor time indicates user actions (or application actions). Then, the hard disk (typically, flash memory) of the mobile device is compared to its copy on the cloud. The comparison process can use checksums, hashes or other binary representations of the user files. In one embodiment, file sizes can be used. For example, each user picture has a unique file size. If the file of a particular size exists on the mobile device and is not found on the cloud, this means that a new file (i.e., a picture) has been added by the user. Likewise, if the file exists on the cloud and is not found the mobile device, it indicates that the file was lost or deleted and can be restored from the cloud. If a file of the same size is found on the user device under a different name, then it is considered to be a new version, which is backed up to the cloud.).
	In addition, Terry teaches information on the display in the form of the calendar (Col. 9, lines 43-59: The interface 210 may be a graphical user interface (GUI) provided on a display, .

Regarding claim 3, Kortunov teaches wherein the information on the executed or generated file includes at least one information of a file name of the executed or generated file, a modification time of the executed or generated file, a storage location of the executed or generated file, or a size of the executed or generated file (Fig 14; Col. 2, lines 48-63: The processor time on a user mobile device is recorded and analyzed. The increase in processor time indicates user actions (or application actions). Then, the hard disk (typically, flash memory) of the mobile device is compared to its copy on the cloud. The comparison process can use checksums, hashes or other binary representations of the user files. In one embodiment file sizes can be used. For example, each user picture has a unique file size. If the file of a particular size exists on the mobile device and is not found on the cloud, this means that a new file (i.e., a picture) has been added by the user. Likewise, if the file exists on the cloud and is not found the mobile device, it indicates that the file was lost or deleted and can be restored from the cloud. If a different name, then it is considered to be a new version, which is backed up to the cloud.).

Regarding claim 5, Kortunov teaches wherein the processor is configured to store the first information in the memory (Claim 1: a mobile device having an internal memory for storing user data items).

Regarding claim 11, Terry teaches wherein the form of the calendar includes a form divided into at least one unit of a time unit, a daily unit, a weekly unit, or a monthly unit (Fig. 3, Calendar 304, month, day, and weeks).

Regarding claim 12, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 13, it is a method type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 14, it is a method type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.

Regarding claim 15, it is a method type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kortunov and Terry, as applied to claim 1, in further view of  Naick et al. (US 7,908,282 B2).

Regarding claim 4, Terry teaches displaying in a calendar format as cited above (Col. 9, lines 43-59), but neither Kortunov nor Terry expressly teach wherein the first application is an internet browser application, wherein the first information further includes an internet address accessed on the internet browser application from the start time, and wherein the processor is configured to display the name of the first application corresponding to the ID and the accessed internet address on the display in response to the received second input, based on the start time.

	However, Naick teaches wherein the first application is an internet browser application, wherein the first information further includes an internet address accessed on the internet browser application from the start time (Fig. 4, Step 402; Col. 3, lines 23-35: In accordance therewith, agent 228 is adapted to monitor search or browsing activity, whenever computer 112 is operated to browse the Internet and visit successive websites. More specifically, each time computer 112 is used to access or connect to a particular website, agent 228 makes and stores a record thereof. The agent 228 is further operable to store the date and time of access, together with information identifying the particular website that was accessed or connected to. As used herein, “website” refers to a discrete site or location on the network, wherein the site can be uniquely accessed by a specific corresponding address. “Website” can include different , and wherein the processor is configured to display the name of the first application corresponding to the ID and the accessed internet address on the display in response to the received second input, based on the start time (Fig. 4, Steps 404-408; Fig. 5; Col. 3, line 56 through Col. 4, line 3; Visual representation 300 includes a timeline 302 that corresponds to the specified time period. Representation 300 also displays websites 304-308, which were accessed during the time period, at positions along timeline 302 that indicate their respective times of access. Each of the websites 304-308 is shown in pictorial form, by means of a balloon or other symbol, so that it can be readily distinguished from other displayed sites and features. The order or sequence in which these websites were accessed, relative to one another, is clearly indicated by their respective positions along the timeline. Moreover, the websites 304-308 are spatially separated from one another. Usefully, this is done to indicate that each of these websites was accessed independently of other websites, by entering the address of the website and not by hyperlinking thereto from the preceding site.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of obtaining and visualising web applications of Naick with the teachings of Kortunov and Terry of determining historical operations of other apps such as Photos App, Contacts App, Calendar App, etc. The modification would have been motivated by the desire of allowing the user an intuitive and easy way to select a point in time to restore operations.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kortunov and Terry, as applied to claim 1, in further view of  Powell (US 2014/0189519 A1).

Regarding claim 6, Terry teaches displaying in a calendar format as cited above (Col. 9, lines 43-59), but neither Kortunov nor Terry expressly teach wherein the processor is configured to: 
receive a third input of the user terminating the first application, terminate the at least one process in response to the received third input; 
acquire second information including an ID and an end time of the terminated at least one process and display the name of the first application corresponding to the ID on the display in response to the received second input, based on the start time and the end time. 
	
	However, Powell teaches wherein the processor is configured to: 
receive a third input of the user terminating the first application, terminate the at least one process in response to the received third input ([0036] A browsing session (i.e., web browsing app) may, for example only, correspond to a timeframe during which a user is interacting with a website. Put one way, a browsing session may commence when a user loads a webpage of a website and may terminate when the user logs-out of the website.);  
acquire second information including an ID and an end time of the terminated at least one process and display the name of the first application corresponding to the ID on the display in response to the received second input, based on the start time and the end time ([0037] To facilitate subsequent retrieval of the session data in one example, data generated .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of obtaining and visualising web application historical data of Powell with the teachings of Kortunov and Terry of determining historical operations of other apps such as Photos App, Contacts App, Calendar App, etc. and displaying the data in a calendar format. The modification would have been motivated by the 

Regarding claim 7, Terry teaches displaying in a calendar format (Col. 9, lines 43-59).
In addition Powell teaches wherein the second information further includes at least one of information on a file executed or generated in the first application from the start time to the end time ([0036]; [0037]: data generated during each session is stored in the data repository 68A associated with the content server 68, as described above. In some examples, session data may be grouped by session and given a unique identifier for later recall. To allow a user to recall session data from recent sessions or even from still-existing sessions, the system 10 may be configured to record session data in the repository 68A immediately as it occurs.), and wherein the processor is configured to display the name of the first application corresponding to the ID and at least one of information on the display in response to the received second input, based on the start time and the end time ([0037]: In some examples, session data may be grouped by session and given a unique identifier for later recall; [0039]: For example, the session histories 204 may be sorted by time and/or date of session, by amount spent per session, by duration of session, and so on.).

Regarding claim 8, Kortunov teaches wherein the information on the executed or generated file includes at least one information of a file name of the executed or generated file, a modification time of the executed or generated file, a storage location of the executed or generated file, or a size of the executed or generated file (Fig 14; Col. 2, lines 48-63: The processor time on a user mobile device is recorded and analyzed. The increase in processor time 

Regarding claim 9, Terry teaches displaying in a calendar format (Col. 9, lines 43-59).
In addition Powell teaches wherein the first application is an internet browser application, wherein the second information further includes an internet address accessed on the internet browser application from the start time to the end time, and wherein the processor is configured to display the name of the first application corresponding to the ID and the internet address accessed to the end time on the display in response to the received second input, based on the start time and the end time ([0036] A browsing session may, for example only, correspond to a timeframe during which a user is interacting with a website. Put one way, a browsing session may commence when a user loads a webpage of a website and may terminate when the user logs-out of the website; [0038] As shown in FIG. 5, an example e-commerce website 200 includes a webpage 202 that makes at least one session history 204 available to a user. In the example shown in FIG. 5, the user has selected to view account details 206 from the "Account Ribbon" 100, and has further selected to view the session histories 204. 

Regarding claim 10, Kortunov teaches wherein the processor is configured to store the first information and the second information in the memory (Claim 1: a mobile device having an internal memory for storing user data items).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamborg et al. (US 2015/0088831 A1) FILE RECOVERY ON CLIENT SERVER SYSTEM. See at least the Abstract.
Sanocki et al. (US 9,734,021 B1) Visualizing restoration operation granularity for a database.
Odom et al. (US 8,448,236 B1) System, method, and device for storing and delivering data.
Yang (US 2014/0082483 A1) METHOD AND SYSTEM FOR RESTORING CLOSED WEBPAGES. See [0004].
Milic-Frayling et al. (US 2005/0132297 A1) Intelligent backward resource navigation. See at least [0042].
Kovega et al. (US 11,075,867 B2) Method and system for detection of potential spam activity during account registration. See at least Claim 1.
Pomerantz et al. (US 2007/0143258 A1) Method and system for generating a collaborative search chronicle in a network environment
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195